LIVINGSTON, Chief Justice.
The Court of Appeals reversed the trial •court, holding that “After a careful consideration of the evidence we are of the opinion that claimant’s employment was terminated by her employer when she went out •on strike, and not by her failure to report back to the company at the end of the strike, and that she was not disqualified under Sec. 214, subd. B of Title 26, Code 1940.”
 We have repeatedly held that on •certiorari to the Court of Appeals the Supreme Court will not review the evidence to determine the facts as found by the Court of Appeals, but will review only questions of law, and the application of the law to the facts as found by the Court of Appeals. See Vol. 4, Alabama Digest, Certiorari, ,<®=3 68. We find no error in the application of the law to the facts as found by the Court of Appeals and there is nothing more to review.
Writ denied.
LAWSON, STAKELY and MERRILL, JJ., concur.